BARBERA, C.J.,
dissenting, which HARRELL and ADKINS, JJ., join.
Respectfully, I dissent. The majority holds that, “under Article 24 of the Maryland Declaration of Rights, an indigent defendant is entitled to state-furnished counsel at an initial hearing before a District Court Commissioner.” Maj. Op. at 464, 76 A.3d at 1031. Certainly, such a right to counsel existed under a previous iteration of Maryland’s Public Defender Act. See DeWolfe v. Richmond, 434 Md. 403, 76 A.3d 962, 2012 WL 10853 (2012) (“Richmond I ”); Md. Code (2001, 2008 Repl. Vol.), § 16-204(b)(2) of the Criminal Procedure Article.1 I do not agree with the majority that the due process protection afforded under Article 24 of the Maryland Declaration of Rights requires a right to counsel at that hearing.2 That is particularly so given the statutory and rule *466changes that have been implemented in response to Richmond I.
Article 24 of the Maryland Declaration of Rights requires that “no man ought to be taken or imprisoned or disseized of his freehold, liberties or privileges, or outlawed, or exiled, or, in any manner, destroyed, or deprived of his life, liberty or property, but by the judgment of his peers, or by the Law of the land.” Article 24 and the Fourteenth Amendment to the United States Constitution have “long been recognized as a source of a right to counsel independent of the Sixth Amendment where critically important to the fairness of the proceedings.” Lodowski v. State, 307 Md. 233, 248, 513 A.2d 299 (1986) (quoting Sites v. State, 300 Md. 702, 716, 481 A.2d 192 (1984)). I do not quarrel with the majority’s recitation of those cases in which we have stated that Article 24 applies in a broader manner than the Fourteenth Amendment. I do part company with the majority’s conclusion that Article 24 dictates a right to counsel at the initial bail hearing before a District Court Commissioner.
In Rutherford v. Rutherford, 296 Md. 347, 464 A.2d 228 (1983), this Court stated:
A defendant’s actual incarceration in a jail, as a result of a proceeding at which he was unrepresented by counsel and did not knowingly and intelligently waive the right to counsel, is fundamentally unfair. As repeatedly pointed out in criminal and civil cases, it is the fact of incarceration, and not the label placed upon the proceeding, which requires the appointment of counsel for indigents.
Id. at 360-61, 464 A.2d 228.
The majority seizes upon this language and seems to extrapolate from it to hold that the type of “proceeding” addressed in Rutherford — a court hearing at which an indigent person, unrepresented by counsel, is incarcerated by court order upon *467a judicial finding of civil contempt — is the equivalent, for purposes of Article 24, of the initial appearance before a District Court Commissioner. The majority bolsters this notion by invocation of other cases in which this Court has stated and/or held, by resort to the Maryland Declaration of Rights, that a person is entitled to counsel if there is a threat of incarceration.3 See Zetty v. Piatt, 865 Md. 141, 156, 776 A.2d 631 (2001); Vincenti v. State, 309 Md. 601, 604, 525 A.2d 1072 (1987); State v. Bryan, 284 Md. 152, 158 n. 5, 395 A.2d 475 (1978). There is a fundamental distinction between those cases and the case at bar.
In all of the cases cited by the majority, the proceedings at issue were, to the last, in-court proceedings, conducted by a judge and having the potential to result in a judge-ordered term of incarceration that was final, save for the possibility of a subsequent court proceeding at which the defendant would have the right to counsel. The initial appearance before a District Court Commissioner has none of those features.
Under the current iteration of the Public Defender Act, related statutory provisions, and applicable Rules of Procedure, the initial appearance before the Commissioner involves the following. The Commissioner evaluates whether there was probable cause for an arrest, determines whether a defendant should be released and what conditions should accompany any release, and informs a defendant of his or her right to counsel. Maryland Code (1973, 2013 Repl. Vol.), § 2-607(c) of the Courts and Judicial Proceedings Article (“CJ”). The Commissioner must make a written record of the probable cause determination and commit to writing all communications between the Commissioner and the parties, including the State’s Attorney’s Office. Rule 4-216(a) and (b). Further*468more, any statements made by a defendant during the Commissioner hearing cannot be used against him or her in later proceedings. CJ § 10-922. There is a presumption at the Commissioner hearing that a defendant will be released on personal recognizance or bail unless the Commissioner determines that there are no conditions of release that can be imposed that will ensure the appearance of the defendant at a later proceeding or the safety of the victim or community at large. Rule 4-216(c). Defendants who are denied pretrial release entirely or remain in custody after the hearing because they cannot afford the bail amount set “shall be presented immediately to the District Court if the court is then in session, or if not, at the next session of the court.” Rule 4-216.1(a)(1). At those court hearings,4 the Public Defender’s Office is required to provide representation for an indigent defendant.5 Rule 4-216.1(a)(2)(A).
The initial bail hearing before a Commissioner does not result in a final determination of incarceration because no decision made by a Commissioner will lead to a defendant’s languishing in custody without judicial review. Indeed, the law affirmatively requires that the Commissioner’s initial bail decision be reviewed quickly by a judge, at a formal, in-court proceeding, at which every defendant — indigent or not — is *469entitled to representation by counsel. The very fact of speedy review of the Commissioner’s preliminary determination, by a judge at a formal court proceeding where defense counsel can argue against the Commissioner’s initial bail decision, negates any realistic concern about unfair procedural process. See Baker v. McCollan, 443 U.S. 137, 145, 99 S.Ct. 2689, 61 L.Ed.2d 433 (1979) (concluding that “a detention of three days over a New Year’s weekend does not and could not amount” to a deprivation of due process).
Although decided under the Fourth Amendment, I find instructive the Supreme Court’s reasoning in County of Riverside v. McLaughlin, 500 U.S. 44, 111 S.Ct. 1661, 114 L.Ed.2d 49 (1991). In McLaughlin, the Court examined whether a county’s decision to combine probable cause determinations with arraignment violated the Fourth Amendment’s requirement that warrantless arrests be followed by a prompt judicial determination of probable cause. Id. at 47, 111 S.Ct. 1661. The Court concluded that a probable cause hearing must occur within 48 hours of arrest, and any hearings that take place within this time frame are presumptively constitutional. Id. at 57, 111 S.Ct. 1661. The Court described this outcome as “a reasonable accommodation between legitimate competing concerns.” Id. at 57-58, 111 S.Ct. 1661.
I view the current Maryland bail-review system as a similar “reasonable accommodation between legitimate competing concerns.” The procedure allows for a quick assessment, by a neutral party, of whether the arrestee should, or should not, be released on his or her recognizance or upon satisfying a reasonable bail amount; the procedure further requires a formal judicial review of that initial determination, as soon as practicable, at which the defendant is entitled to the full benefits of counsel. The Commissioner hearing, combining a probable cause hearing with an initial bail determination, is designed to “minimize the time a presumptively innocent individual spends in jail.” See id. at 58, 111 S.Ct. 1661. In some cases, a Commissioner will either find probable cause lacking and release an arrestee, or determine that probable cause exists and allow an arrestee to be free pending trial, or *470to post a nominal bail amount. If that does not occur, the Commissioner’s decision will be reviewed immediately by a District Court judge, and the arrestee will have the benefit of counsel to plead his or her case. This practice properly addresses the constitutional concerns.6
The changes adopted by the majority today will assuredly alter the Commissioner hearing from an informal process into a mini-trial, all of which can be repeated again before a District Court judge within 24 hours if the outcome is not favorable to the defendant.7 I fear that these changes will prolong — not diminish — the time a defendant spends in custody prior to bail review by the District Court. I agree with the State that the Commissioner hearing, as it now stands, is “straightforward, guided by rule, and of limited duration,” typically occurring “in the absence of opposing counsel” and under rules that “provide adequate substitute procedural safeguards.” I would hold that such a proceeding does not violate procedural due process under Article 24 of the Maryland Declaration of Rights.
Judges Harrell and Adkins have authorized me to state that they join in the views expressed in this dissenting opinion.
*471ORDER
WHEREAS, this Court filed an opinion and judgment in this case on January 4, 2012. Absent a timely petition for reconsideration, this Court’s mandate would have issued on February 3, 2012, pursuant to Maryland Rule 8-606(b). Timely petitions for reconsideration of the January 4, 2012 decision were filed, along with motions to stay the Court’s mandate. Consequently, on March 16, 2012, this Court stayed its mandate pending a decision on the petitions for reconsideration. Subsequently, memoranda were filed and oral argument was held on issues raised in the petitions for reconsideration, and
WHEREAS, this Court, on September 25, 2013, rendered an opinion and judgment on the motions for reconsideration. Therefore, the stay of mandate pending a decision on the petitions for reconsideration expired when that decision was rendered on September 25, 2013. This Court’s mandate was issued on October 17, 2013, and
WHEREAS, the State of Maryland on October 23, 2013 filed in this Court a “MOTION TO RECALL MANDATE,” stating that it “reasonably expected that the mandate would not issue before” the expiration of 30 days after the filing of the Court’s September 25, 2013 opinion. Actually, as the above-recitation of the facts shows, the mandate had been stayed much longer than 30 days, and the stay of the mandate pending a decision on the motions for reconsideration expired on September 25, 2013, and
WHEREAS, the State of Maryland on October 25, 2013 filed in this Court a “MOTION FOR RECONSIDERATION” of this Court’s September 25, 2013 decision re-arguing the merits of the September 25th decision. Also on October 25, 2013, the State of Maryland filed in this Court a “MOTION FOR STAY OF ENFORCEMENT OF THE JUDGMENT,” contending that, for various reasons, more time is needed for the State government to comply with this Court’s September 25, 2013 decision, it is this 6th day of November, 2013
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the State’s motions to recall *472the mandate, for reconsideration, and for stay of enforcement of the judgment be, and they are hereby denied. This Court’s September 25th decision only directed the Circuit Court for Baltimore City to enter a declaratory judgment in accordance with the Court’s opinion. No other form of relief was then involved. Under the Maryland Declaratory Judgments Act, a declaratory judgment simply “declare[s] rights, status, [or] other legal relations,” Maryland Code (1974, 2013 Repl.Vol.), § 3-403(a) of the Courts and Judicial Proceedings Article. The State of Maryland’s arguments concerning the time needed to comply with the declaratory judgment ordered by the Court’s September 25, 2013 decision, as well as any arguments by other parties, may be made in the Circuit Court if, and when, any party files in the Circuit Court an application for “Further relief based on [the] declaratory judgment,” § 3-412(a) of the Declaratory Judgments Act. See, e.g., Nova v. Penske, 405 Md. 435, 458-461, 952 A.2d 275, 289-291 (2008); Bankers & Ship. Ins. v. Electro Enterprises, 287 Md. 641, 652-653, 415 A.2d 278, 285 (1980).

. The General Assembly, in response to Richmond I, amended the Act such that representation by the Public Defender at the initial appearance before a Commissioner is no longer required. Md. Code (2001, 2008 Repl. Vol., 2012 Supp.), § 16-204(b)(2)(ii) of the Criminal Procedure Article.


. The majority declines to consider whether an indigent defendant has a right to counsel under the Sixth or Fourteenth Amendments to the United States Constitution or Article 21 of the Maryland Declaration of Rights. Maj. Op. at 456-57, 76 A.3d at 1026. Because the majority *466does not consider the claim under the Sixth Amendment or its Maryland counterpart, Article 21, I shall not analyze those grounds and will limit my dissent to the procedural due process claim.


. The majority cites three additional cases, Parren v. State, 309 Md. 260, 262, 523 A.2d 597 (1987); Lodowski v. State, 307 Md. 233, 248, 513 A.2d 299 (1986); Williams v. State, 292 Md. 201, 218, 438 A.2d 1301 (1981), for the same proposition. Those cases stated the proposition, but none involved the initial question of whether the defendant had the right to counsel; rather, each involved the question of whether the defendant had properly waived that right.


. The Public Defender has asked this Court to make clear under what standard of review a District Court judge reviews the initial bail determination made by a Commissioner. In De Wolfe v. Richmond, 434 Md. 403, 430 n. 22, 76 A.3d 962, 2012 WL 10853, *12 n. 22 (2012) ("Richmond I”), we stated in a footnote: "We emphasize that District Court judges owe no deference to the Commissioners’ initial bail determinations.” The Public Defender asks that this Court "reaffirm that statement” by making such a holding explicit. To the extent that there was any confusion on this point, I would reaffirm that a District Court judge reviews a Commissioner’s initial determination de novo and owes no deference to the decision.


. The General Assembly appropriated $5.4 million to the Public Defender’s Office to ensure that it could provide representation at all bail review hearings. Previously, the Public Defender provided representation at some, but not all, bail review hearings in the state. According to the Public Defender, it now represents indigent defendants at all bail review hearings, but does not provide representation at the initial hearing before District Court Commissioners.


. The majority cites, at length, the language in Richmond I, 434 Md. at 427-31, 76 A.3d at 976-78, in which this Court wrote about the potential for defendants to lose their liberty in a Commissioner hearing and the potential benefit of counsel for defendants in that process. I do not disagree that counsel could be of assistance at a Commissioner hearing, but the question is not whether assistance would be beneficial, but rather whether it is constitutionally compelled. Moreover, the concerns expressed in the earlier iteration of this case came at a time when a defendant did not have the right to counsel at a bail review hearing in District Court. At that point, defendants could spend "weeks, if not many months,” incarcerated prior to trial without having had counsel argue on their behalf. That concern is no longer present under current Maryland law.


. The State notes that the General Assembly considered a multitude of factors in deciding not to require counsel at the initial hearing stage. These include the high monetary cost, the logistical and practical difficulties inherent in providing counsel at that early of a stage, concerns of public safety, and "the fact that many arrestees are released at this stage, without assistance of counsel.”